 



Exhibit 10.76
WARRANTHOLDER RIGHTS AGREEMENT
          WARRANTHOLDER RIGHTS AGREEMENT, dated as of October 26, 2007 (this
“Agreement”), by and among SYNTAX-BRILLIAN CORPORATION, a company incorporated
under the laws of the State of Delaware (the “Company”), SILVER POINT CAPITAL,
L.P., a Delaware limited partnership, SPCP GROUP, L.L.C., a Delaware limited
liability company and SPCP GROUP III LLC, Delaware limited liability company
(each, a “Warrantholder”, such definition to include any and all of its
permitted assignees and transferees and collectively, the “Warrantholders”) and
the holders of shares of Common Stock of the Company listed on Annex A and the
signature page hereto (each, a “Stockholder”, and collectively the
“Stockholders”).
          WHEREAS, the Company is issuing and delivering to the Warrantholder or
its nominees or assigns a warrant (as amended or otherwise modified from time to
time, the “Warrant”, and together with any warrants issued in substitution
therefor or replacement thereof in accordance with the terms thereof, the
“Warrants”) to purchase shares of common stock, par value US$.001 per share, of
the Company (the “Common Stock”; the shares of Common Stock issued or issuable
upon exercise of the Warrants are hereinafter referred to as the “Warrant
Shares”) equal to the Warrant Quantity (as defined in the Warrant) as of the
date or dates such Warrant is exercised, subject to the terms, conditions and
adjustments set forth in the Warrant;
          WHEREAS, as of the date hereof, the Stockholders own 10.55% of the
issued and outstanding shares of Common Stock of the Company; and
          WHEREAS, in order to induce the Warrantholder to enter into this
Agreement, the Company and the Stockholders do hereby agree to enter into this
Agreement pursuant to which the Company and the Stockholders shall provide
certain rights and restrictions on the transfer of shares of Common Stock of the
Company.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements contained herein, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
ARTICLE I
ISSUANCE AND FORM OF WARRANTS.
          SECTION 1.01 Issuance of Warrant. The Company, for good and valuable
consideration, hereby agrees to issue to the Warrantholder on the date hereof or
such other date as mutually agreed among the parties hereto a Warrant entitling
such Warrantholder to purchase from the Company the shares of Common Stock of
the Company in accordance with the terms of the Warrant.
          SECTION 1.02 Form of Warrant. The certificates evidencing the Warrant
to be delivered pursuant to this Warrant Agreement, the form of which is
attached hereto as Exhibit A, shall be in registered form only and shall comply
with the Delaware General Corporation Law or any similar foreign, federal, state
or local statute as may at any time be in

 



--------------------------------------------------------------------------------



 



effect. The Warrants shall be subject to the terms and conditions set forth
therein and in this Warrant Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby represents and warrants to the Warrantholder as to
itself, as follows:
          SECTION 2.01 Organization and Qualification. The Company is duly
organized and validly existing in good standing under the laws of the State of
Delaware, and has the requisite power and authority to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
material adverse effect on the Company.
          SECTION 2.02 Authority Relative to This Agreement. The Company has all
necessary power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or other laws relating to,
or affecting generally, the enforcement of creditors’ rights and remedies.
          SECTION 2.03 No Conflict.
               (a) The execution and delivery of this Agreement by the Company
do not, and the performance of this Agreement by the Company does not and shall
not, (i) conflict with or violate any federal, state or local law, statute,
ordinance, rule, regulation, order, judgment or decree applicable to the
Company, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) in any respect under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of The NASDAQ Global Market (the
“Principal Market”)) applicable to the Company or by which any property or asset
of the Company is bound or affected.
               (b) The execution and delivery of this Agreement by the Company
does not, and the performance of this Agreement by the Company does not and
shall not, require any consent, approval, authorization or permit of, or filing
with or notification to, any governmental entity.
          SECTION 2.04 Capitalization.

2



--------------------------------------------------------------------------------



 



               (a) As of the date of this Agreement, the authorized capital
stock of the Company consists of (i) 120,000,000 shares of Common Stock, of
which as of the date hereof, (W) 93,240,982 shares are issued and outstanding,
(X) 4,210,372 shares are reserved for issuance pursuant to awards that have been
granted under the Company’s stock option and stock purchase plans, (Y) 4,078,374
shares are reserved for issuance pursuant to the Company’s stock option and
stock purchase plans for awards that have not been granted, and
(Z) 2,836,644shares are reserved for issuance pursuant to securities (other than
the aforementioned awards in (X) and (Y) and the Warrants) exercisable or
exchangeable for, or convertible into, shares of Common Stock and
(ii) 10,000,000 shares of preferred stock, par value $.001 per share, of which
none are issued and outstanding. All of such outstanding shares have been
validly issued and are fully paid and nonassessable.
               (b) Except as set forth in Annex B hereto, (i) none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls, or securities or rights convertible into, or exercisable or exchangeable
for, any capital stock of the Company, or contracts, commitments, understandings
or arrangements by which the Company is or may become bound to issue additional
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company other than those set forth in
Section 2.04(a); (iii) except as disclosed in the Company’s SEC filings, there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing indebtedness of the
Company or by which the Company is or may become bound; (iv) except as disclosed
in the Company’s SEC filings, there are no outstanding securities or instruments
of the Company which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
is or may become bound to redeem a security of the Company; (v) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Warrants; and (vi) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.
          SECTION 2.05 Sarbanes-Oxley Act. The Company is in compliance in all
material respects with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the United States Securities and Exchange
Commission (the “SEC”) thereunder that are effective as of the date hereof.
          SECTION 2.06 Internal Accounting and Disclosure Controls. Except as
set forth in Items 1, 1A, 7, 8, 9A, and the Financial Statements and the
Financial Statements Schedule in the Company’s 10-K filed with the SEC for the
fiscal year ended June 30, 2007 that are readily identifiable, the Company and
each of its Subsidiaries (which for purposes of this Agreement means any a
“significant subsidiary” of the Company as such term is defined under
Regulation S-X) maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain

3



--------------------------------------------------------------------------------



 



asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. Except
as set forth in Items 1, 1A, 7, 8, 9A, and the Financial Statements and the
Financial Statements Schedule in the Company’s 10-K filed with the SEC for the
fiscal year ended June 30, 2007 that are readily identifiable, the Company
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Securities Exchange Act of 1934 (the “Exchange Act”) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.
          SECTION 2.07 SEC Documents; Financial Statements. During the 12 months
prior to the date hereof, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the date hereof and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). As of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
          SECTION 2.08 Acknowledgement Regarding Warrantholder’s Trading
Activity. Anything in this Agreement or elsewhere herein to the contrary
notwithstanding, but subject to compliance by the Warrantholder with applicable
law, it is understood and acknowledged by the Company (i) that the Warrantholder
has not been asked by the Company or its Subsidiaries to agree, and the
Warrantholder has not agreed with the Company or its Subsidiaries, to desist
from purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Warrant for any specified term; (ii) that past or future open market or other
transactions by the Warrantholder, including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that the Warrantholder, and counter parties in
“derivative” transactions to which the Warrantholder is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that the Warrantholder shall not be deemed to have any affiliation with or
control over any arm’s length counter party in any “derivative” transaction. The
Company further understands and acknowledges that (a) the Warrantholder may
engage in hedging and/or trading activities at various times during the period
that the Warrants are outstanding, including, without limitation,

4



--------------------------------------------------------------------------------



 



during the periods that the value of the Warrant Shares deliverable with respect
to Warrants are being determined and (b) such hedging and/or trading activities
(if any) could reduce the value of the existing stockholders’ equity interests
in the Company at and after the time that the hedging and/or trading activities
are being conducted. Notwithstanding the foregoing, the Warrantholder shall not
be permitted to engage in short sales or transfer its Warrants or Warrant Shares
(other than to its Affiliates) from the date hereof until the date that is
ninety (90) days following the date hereof.
          SECTION 2.09 Dilutive Effect. The Company understands and acknowledges
that the number of Warrant Shares issuable upon exercise of the Warrants will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.
          SECTION 2.10 Issuance of Warrant and Warrant Shares. The Warrants are
duly authorized, validly issued, fully paid and non-assessable, free from all
taxes, liens and charges with respect to the issue thereof, and shall not be
subject to preemptive rights or other similar rights of any holders of Common
Stock or other interests of the Company. The Warrant Shares have been duly
authorized and reserved for issuance upon exercise of the Warrants, and upon
such exercise in accordance with the terms thereof, will be validly issued,
fully paid and non-assessable, free from all taxes, liens and charges except
those created by the Warrantholders, and will not be subject to preemptive
rights or other similar rights of any holders of Common Stock or other interests
of the Company. Assuming the accuracy of the representations and warranties set
forth in Article IV, the offer and issuance by the Company of the Warrant is
exempt from the registration requirements of Section 5 of the Securities Act.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
          Each Stockholder hereby represents and warrants to the Warrantholder
as to itself, as follows:
          SECTION 3.01 Organization. Each Stockholder, if not a natural person,
is duly organized and validly existing in good standing under the laws of the
jurisdiction of organization.
          SECTION 3.02 Authority Relative to This Agreement. Each Stockholder
has all necessary power and authority to execute and deliver this Agreement, to
perform its or his respective obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by each Stockholder and constitutes a legal, valid and binding
obligation of each Stockholder, enforceable against each Stockholder in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or other laws relating to, or affecting
generally, the enforcement of creditors’ rights and remedies.

5



--------------------------------------------------------------------------------



 



          SECTION 3.03 No Conflict.
               (a) The execution and delivery of this Agreement by each
Stockholder does not, and the performance of this Agreement by each Stockholder
does not and shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to such Stockholder, or by which the shares of Common Stock owned by the
Stockholders are bound or affected, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
in any respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
any Stockholder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to such Stockholder.
               (b) The execution and delivery of this Agreement by such
Stockholder does not, and the performance of this Agreement by such Stockholder
does not and shall not, require any consent, approval, authorization or permit
of, or filing with or notification to, any governmental entity.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE WARRANTHOLDER
          Each Warrantholder hereby represents and warrants to the Company and
each Stockholder as to itself, as follows:
          SECTION 4.01 Organization. Such Warrantholder is duly organized and
validly existing in good standing under the laws of its jurisdiction of
organization.
          SECTION 4.02 Authority Relative to This Agreement. Each Warrantholder
has all necessary power and authority to execute and deliver this Agreement, to
perform its or his respective obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Warrantholder and constitutes a legal, valid and binding
obligation of such Warrantholder, enforceable against such Warrantholder in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or other laws relating to, or affecting
generally, the enforcement of creditors’ rights and remedies.
          SECTION 4.03 No Conflict.
               (a) The execution and delivery of this Agreement by such
Warrantholder does not, and the performance of this Agreement by such
Warrantholder does not and shall not, (i) conflict with or violate any federal,
state or local law, statute, ordinance, rule, regulation, order, judgment or
decree applicable to such Warrantholder, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Warrantholder is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
such Warrantholder.

6



--------------------------------------------------------------------------------



 



               (b) The execution and delivery of this Agreement by such
Warrantholder does not, and the performance of this Agreement by such
Warrantholder does not and shall not, require any consent, approval,
authorization or permit of, or filing with or notification to, any governmental
entity.
          SECTION 4.04 Accredited Investor. Such Warrantholder is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D promulgated
under the Securities Act. Such Warrantholder is a sophisticated investor with
such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of the Warrant and the Warrant Shares
and is capable of bearing the economic risks of such Warrant and Warrant Shares.
Such Warrantholder has relied solely upon the advice of such Warrantholder’s
legal counsel and accountants or other financial advisers with respect to the
legal, financial, business, tax and other considerations relating to the
purchase of the Warrant and the Warrant Shares and has been offered, during the
course of discussions concerning the issuance of the Warrant, the opportunity to
ask such questions and inspect such documents concerning the Company and its
business and affairs as the Warrantholder has requested so as to understand more
fully the nature of the investment and to verify the accuracy of the information
supplied.
          SECTION 4.05 No Sale or Distribution. Such Warrantholder is acquiring
the Warrants for its own account and not with a view towards, or for resale in
connection with, the sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act of 1933, as amended (the
“Securities Act”); provided, however, that by making the representations herein,
such Warantholder does not agree to hold any of the Warrants or the Warrant
Shares for any minimum or other specific term and reserves the right to dispose
of the Warrants or the Warrant Shares at any time in accordance with or pursuant
to a registration statement or an exemption under the Securities Act and
pursuant to the applicable terms of the Transaction Documents (as defined in the
Warrants).
ARTICLE V
TRANSFER RIGHTS AND RESTRICTIONS; OTHER OBLIGATIONS
          SECTION 5.01 General Restrictions. If any Stockholder wishes to sell,
assign, transfer or otherwise dispose of any shares of Common Stock (such
selling party being referred to herein as the “Seller” and the shares of Common
Stock proposed to be sold hereunder being referred to herein as the
“Transferring Shares”), either directly or indirectly, to any Person (as defined
in the Warrant), other than the Company, the Warrantholder or any of their
respective Affiliates (as defined in Rule 405 under the Securities Act) (such
transferee Person being hereinafter referred to as a “Third Party”), the Seller
must first comply with all of the provisions of Section 5.02.
          SECTION 5.02 Tag-Along Right.
               (a) Tag Along. If at any time any or all Stockholders shall
desire to sell, assign, transfer or otherwise dispose of shares of Common Stock,
in a single transaction or series of related transactions, that represent an
amount equal to or greater than 10% of the shares

7



--------------------------------------------------------------------------------



 



of Common Stock then owned by the Stockholders, the Warrantholder shall have the
right, upon exercise of all or an appropriate portion of its Warrants, to
require the Third Party to purchase from the Warrantholder that number of
Transferring Shares (and, if necessary, the Sellers shall reduce the number of
its Transferring Shares to be sold by a corresponding amount), which is equal to
the product of (i) the total number of Transferring Shares to be purchased or
repurchased by the Third Party and (ii) a fraction, the numerator of which is
(A) the total number of Transferring Shares owned by the Warrantholder
(including any Warrant Shares issued or issuable under the Warrants) and the
denominator of which is (B) the sum of (x) the number of Transferring Shares
owned by the Warrantholder (including any Warrant Shares issued or issuable
under the Warrants) plus (y) the number of Transferring Shares owned by the
Sellers immediately before the transaction.
               (b) Terms of Sale. All Transferring Shares purchased from the
Warrantholder pursuant to Section 5.02(a) shall be purchased at the same price
and on the same terms and conditions as the proposed transfer by the Seller
(except that (i) the only representation and warranty that the Warrantholder
shall be required to make in connection with any transfer is a warranty with
respect to its own ownership of the Transferring Shares to be sold by it and its
ability to convey title thereto free and clear of liens, encumbrances or adverse
claims, and (ii) the Warrantholder shall not be required to agree to any
indemnity or contribution provisions in excess of the Warrantholder’s proceeds
from such transfer). If, however, the Third Party purchasing such Transferring
Shares refuses to purchase same subject to the indemnity or contribution
limitations set forth in clause (ii) of this Section 5.02(b), the Warrantholder
shall be entitled (in its sole and absolute discretion) to (x) waive such
limitations and thereby consummate the sale of such shares of Common Stock to
such third party or (y) withdraw its right of inclusion hereunder.
               (c) Notice Requirements. If any Seller proposes to transfer any
Transferring Shares pursuant to Section 5.02(a), it shall notify, or cause to be
notified, the Warrantholder in writing of each such proposed transfer not less
than fifteen (15) Business Days nor more than thirty (30) Business Days prior to
the time of such proposed transfer (the “Transferor Tag-Along Notice”). The
Transferor Tag-Along Notice shall set forth: (i) the name and address of the
Third Party, (ii) the number of Transferring Shares proposed to be transferred,
(iii) the proposed amount and form of consideration and terms and conditions of
payment offered by the Third Party (the “Third Party Terms”) and (iv) that the
Third Party has been informed of the tag-along right provided for in this
Section 5.02 and has agreed to purchase Transferring Shares in accordance with
the terms hereof. “Business Day” shall mean any day other than a Saturday or a
Sunday or any day on which national banks are authorized or required by law to
close. Any reference to “days” (unless Business Days are specified) shall mean
calendar days.
               (d) Exercise of Tag-Along Right. The tag-along right provided for
in this Section 5.02 may be exercised by the Warrantholder by delivery of a
written notice to the Company, the Seller and the Third Party (the “Acceptance
Notice”) within ten (10) Business Days following receipt of the Transferor
Tag-Along Notice (the “Tag-Along Period”). The Acceptance Notice shall state the
maximum number of Transferring Shares that the Warrantholder wishes to include
in such transfer to the Third Party.

8



--------------------------------------------------------------------------------



 



               (e) Effect of Exercise of Tag-Along Right. Upon the giving of the
Acceptance Notice, the Warrantholder shall be obligated to sell to the Third
Party the number of Transferring Shares set forth in the Acceptance Notice on
the Third Party Terms (or, if the Warrantholder is not entitled to sell such
number of Transferring Shares under the terms of this Section 5.02, the
Warrantholder shall be obligated to sell the maximum number of Transferring
Shares the Warrantholder is permitted to sell hereunder); provided, however,
that neither the Seller nor the Warrantholder shall consummate the sale of any
Transferring Shares owned by it unless the Third Party purchases all of the
Transferring Shares that the Warrantholder is entitled to sell under the terms
of this Section 5.02. If the Third Party does not purchase the Transferring
Shares from the Warrantholder as required pursuant to this Section 5.02, then
any transfer by the Seller of its Transferring Shares to such Third Party shall
be null and void and of no effect whatsoever.
               (f) Right to Transfer to Third Party. After expiration of the
Tag-Along Period, if the provisions of this Section 5.02 have been complied with
in all respects and no Acceptance Notice has been given, the Seller shall have
the right for ninety (90) days after such expiration to transfer such
Transferring Shares to the Third Party on terms no more favorable to the Seller
than the Third Party Terms without further notice, but after such ninety
(90) days, no such transfer may be made without again giving notice to the
Warrantholder of the proposed transfer and complying with all of the
requirements of this Section 5.02.
          SECTION 5.03 Preemptive Rights.
               (a) If after the date hereof the Company issues any shares of
Common Stock or other capital stock of the Company (collectively, the “Company
Securities”), then the Warrantholder shall have the right (the “Preemptive
Right”), subject to Section 5.03(a), to purchase that amount of such Company
Securities sufficient to enable the Warrantholder to maintain its then-existing
proportionate ownership interest in such shares of Company Securities (on a
Fully-Diluted Basis (as such term is defined in the Warrant)) at the level of
such interest immediately prior to such issuance; provided, however, that if
such issuance is the first issuance of such class of Company Securities, then
such Preemptive Right shall apply so as to permit the Warrantholder to purchase
that percentage of Company Securities as is equal to such Person’s percentage
ownership of Common Stock (on a Fully-Diluted Basis).
               (b) The Company shall give written notice of any such issuance to
the each Warrantholder with a Preemptive Right pursuant to Section 5.03(a),
setting forth in reasonable detail the proposed terms and conditions thereof
(the “Issuance Notice”), which notice shall be, at the option of the Company,
either at least twenty (20) days before or within twenty (20) days after the
date of such issuance, and shall offer the Warrantholder with a Preemptive Right
pursuant to Section 5.03(a) the opportunity to purchase such Company Securities
at the same price and on substantially the same terms (but in no event less
favorable in the aggregate) as the securities are proposed to be or were issued
by the Company. Each Warrantholder with a Preemptive Right pursuant to
Section 5.03(a) may exercise its Preemptive Right in whole or in part by
delivery of a written notice to the Company within ten (10) days after delivery
of the Issuance Notice (the “Exercise Period”), and delivery of immediately
available funds in the requisite amount within five (5) days after the
expiration of the Exercise Period (the “Payment Period”); and to the extent that
any such Warrantholder shall fail to (i) exercise such right within

9



--------------------------------------------------------------------------------



 



the Exercise Period or (ii) pay the requisite amount within the Payment Period,
such Warrantholder shall be deemed to have irrevocably declined to exercise such
right.
               (c) Notwithstanding any provision of this Agreement to the
contrary, Preemptive Rights shall not apply to any of the following
circumstances: (i) issuances to the Company’s or any of its subsidiaries’
existing or prospective employees, independent contractors, strategic partners,
consultants or directors pursuant to grants, issuances, arrangements or plans
approved by the Board of Directors; (ii) issuances in connection with any
merger, consolidation or acquisition of any business or assets used in the
business of the Company and its subsidiaries; (iii) issuances in any
underwritten public offering; (iv) issuances pursuant to a split or a dividend
of the same securities to all holders of such class of capital stock;
(v) securities distributed or set aside ratably to all holders of the Company’s
securities on an equivalent basis; and (vi) issuances upon conversion, exercise
or exchange of instruments convertible into or exercisable or exchangeable for
Company Securities. In addition, no Warrantholder shall have a Preemptive Right
if the Company determines that the offering or sale of Company Securities
pursuant to such Preemptive Right would require registration under the
Securities Act or under state securities laws.
ARTICLE VI
MISCELLANEOUS
          SECTION 6.01 Further Assurances. The Company, each Stockholder and the
Warrantholder will execute and deliver all such further documents and
instruments and take all such further action as may be reasonably necessary in
order to consummate the transactions contemplated hereby.
          SECTION 6.02 Disclosure of Transactions and Other Material
Information. On or before 8:30 a.m., New York City time, on the third Business
Day following the date hereof, the Company shall issue a press release and file
a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement, the form of Warrant and the form of the Registration Rights
Agreement and such financial statements) as exhibits to such filing (including
all attachments, the “8-K Filing”); provided that such press release and Current
Report will be subject to reasonable approval from the Warrantholder. Subject to
the foregoing, neither the Company, its Subsidiaries nor the Warrantholder shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of the Warrantholder, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) the Warrantholder shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release).
          SECTION 6.03 Variable Securities; Dilutive Issuances. So long as any
Warrantholder beneficially owns any Warrants, the Company will not issue any
other securities

10



--------------------------------------------------------------------------------



 



that would cause a breach or default under the Warrants. For so long as any
Warrants remain outstanding, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price. For
so long as any Warrants remain outstanding, the Company shall not, directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
any shares of preferred stock for which the consideration received for such
preferred stock does not consist of all or substantially all cash, other than
such issuance of preferred stock pursuant to any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under its Certificate of
Incorporation. For so long as any Warrants remain outstanding, the Company shall
not, in any manner, enter into or affect any Dilutive Issuances (as defined in
the Warrant) if the effect of such Dilutive Issuance is to cause the Company to
be required to issue upon exercise of any Warrant any shares of Common Stock in
excess of that number of shares of Common Stock which the Company may issue upon
exercise of the Warrants without breaching the Company’s obligations under the
rules or regulations of the Principal Market.
          SECTION 6.04 Issuances of Securities to Strategic Suppliers.
               (a) For purposes of this Section 6.04, the following definitions
shall apply.
               (1) “Convertible Securities” means any stock or securities (other
than Options) convertible into or exercisable or exchangeable for shares of
Common Stock.
               (2) “Options” means any rights, warrants or options to subscribe
for or purchase shares of Common Stock or Convertible Securities.
               (3) “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.
          (b) From the date hereof until the Expiration Date (as defined below),
the Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents to any of its
strategic suppliers unless as a condition to such offer, sale or grant, such
strategic supplier agrees to a joinder to be bound by this Agreement as a
Stockholder.
          SECTION 6.05 Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity. The Warrantholder shall

11



--------------------------------------------------------------------------------



 



be entitled to its reasonable attorneys’ fees in any action brought to enforce
this Agreement in which it is the prevailing party solely against the party over
whom it has prevailed.
          SECTION 6.06 Entire Agreement. This Agreement, the Warrant and the
Registration Rights Agreement (collectively, the “Other Agreements”) are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings
relating to such subject matter, other than those set forth or referred to
herein or in the Other Agreements. This Agreement and the Other Agreements
supersede all prior agreements and understandings between the parties to this
Agreement, both written and oral, with respect to such subject matter.
          SECTION 6.07 Amendments and Waivers. This Agreement and any term
hereof may not be amended, modified, supplemented or terminated, and waivers or
consents to departure from the provisions hereof may not be given, except by
written instrument duly executed by the Warrantholders holding Warrants
representing at least a majority of shares of Warrant Shares then outstanding.
Except as expressly provided herein, no delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach or default of another
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.
          SECTION 6.08 Severability. In the event that any one or more of the
provisions, paragraphs, words, clauses, phrases or sentences contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law;
provided that this Section 6.08 shall not cause this Agreement to differ
materially from the intent of the parties as herein expressed.
          SECTION 6.09 Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or

12



--------------------------------------------------------------------------------



 



proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
          SECTION 6.10 Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns (including any permitted transferee of Warrants
or Warrant Shares). Any holder of the Warrants or Warrant Shares may assign to
any permitted (as determined under the Warrant) transferee of its Warrants or
Warrant Shares, its rights and obligations under this Agreement; provided,
however, if any permitted transferee shall take and hold Warrants or Warrant
Shares, such transferee shall promptly notify the Company and by taking and
holding such Warrants or Warrant Shares such permitted transferee shall
automatically be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by and to perform all of the terms and provisions of
this Agreement as if it were a party hereto (and shall, for all purposes, be
deemed a holder of Warrants or Warrant Shares under this Agreement). If the
Company shall so request any heir, successor or permitted assign (including any
permitted transferee) wishing to avail itself of the benefits of this Agreement
shall agree in writing to acquire and hold the Warrants or Warrant Shares
subject to all of the terms hereof. For purposes of this Agreement, “successor”
for any entity other than a natural person shall mean a successor to such entity
as a result of such entity’s merger, consolidation, sale of substantially all of
its assets, or similar transaction. Except as provided above or otherwise
permitted by this Agreement, neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or any Stockholder without the consent of the other
parties hereto other than assignment by the Company in the event of a
Fundamental Transaction (as defined in the Warrant) in accordance with the terms
of the Warrant.
          SECTION 6.11 Counterparts. This Agreement may be executed in
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original and enforceable, but all of which, taken together, shall
constitute one and the same instrument.
          SECTION 6.12 Descriptive Headings, Etc. The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words “hereof”, “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (v) “or” is not
exclusive; and (vi) provisions apply to successive events and transactions.

13



--------------------------------------------------------------------------------



 



          SECTION 6.13 Termination. This Agreement shall terminate on
October 26, 2017 (the “Expiration Date”). Notwithstanding the foregoing, this
Agreement shall terminate prior to the Expiration Date if (i) all Warrants have
been fully exercised or cancelled pursuant to the terms herein and in the
Warrants or (ii) as to such Warrantholder if such Warrantholder, together with
its Affiliates, holds Warrants representing less than 10,000 Warrant Shares.
          SECTION 6.14 Notices. All notices and other communications (and
deliveries) provided for or permitted hereunder shall be made in writing by hand
delivery, facsimile, any courier guaranteeing overnight delivery or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company or
any Stockholder: :
Syntax-Brillian Corporation
1600 N. Desert Drive
Tempe, Arizona 85281
Attention: General Counsel, Chief Financial Officer and Treasurer
Telecopier: 602-389-8869
with a copy to:
Greenberg Traurig, LLP
2375 E. Camelback Road, Suite 700
Phoenix, AZ 85016
Attention: Robert S. Kant, Esq.
Telecopier: 602-445-8100
Attention: Robert S. Kant, Esq.
If to Warrantholder:
c/o Silver Point Finance, LLC
Two Greenwich Plaza
Greenwich, Connecticut 06830
Telecopier: (203) 542-4550
Attention: Tim Skoufis, Account Manager
with copies to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telecopier: (212) 593-5955
Attention: Frederic L. Ragucci, Esq.
All such notices and communications (and deliveries) shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; when
transmitted with a receipt of

14



--------------------------------------------------------------------------------



 



successful transmission, if by facsimile; on the next Business Day, if timely
delivered to a courier guaranteeing overnight delivery; and five days after
being deposited in the mail, if sent first class or certified mail, return
receipt requested, postage prepaid.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

            SYNTAX-BRILLIAN CORPORATION
      By:   /s/ John S. Hodgson        Name:   John S. Hodgson        Title:  
Executive Vice President, Chief Financial Officer and Treasurer   

16



--------------------------------------------------------------------------------



 



         

            SILVER POINT CAPITAL, L.P.
      By:   /s/ Edward A. Mulé        Name:   Edward A. Mulé        Title:  
Authorized Signatory   

17



--------------------------------------------------------------------------------



 



         

            SPCP GROUP, L.L.C.
      By:   /s/  Edward A. Mulé       Name:  Edward A. Mulé        
Title:  Authorized Signatory  

18



--------------------------------------------------------------------------------



 



         

            SPCP GROUP III LLC
      By:   /s/ Eduard A. Mulé        Name:   Eduard A. Mulé        Title:  
Authorized Signatory   

19



--------------------------------------------------------------------------------



 



         

            STOCKHOLDERS
            James Ching Hua Li         

20



--------------------------------------------------------------------------------



 



         

            STOCKHOLDERS
            Michael Chan         

21



--------------------------------------------------------------------------------



 



         

            STOCKHOLDERS
            Man Kit (Thomas) Chow         

22



--------------------------------------------------------------------------------



 



         

            STOCKHOLDERS


Taiwan Kolin Co. Ltd. and on behalf if its
affiliates
      By:           Name:           Title:      

23



--------------------------------------------------------------------------------



 



         

ANNEX A
LIST OF STOCKHOLDERS

                              Percentage of Total             Outstanding Shares
of Name   Amount   Common Stock Owned
James Ching Hua Li
    1,161,541       1.16  
Michael Chan
    1,494,180       1.49  
Man Kit (Thomas) Chow
    2,048,704       2.00  
Taiwan Kolin Co. Ltd. and affiliates
    5,879,138       5.86  

24



--------------------------------------------------------------------------------



 



ANNEX B
EQUITY SECURITIES, WARRANTS, ETC.
None

25